NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

DEON GOWINS,                                  )
                                              )
              Appellant,                      )
                                              )
v.                                            )     Case No. 2D13-2824
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed April 29, 2015.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; William Fuente,
Judge.

Howard L. Dimmig, II, Public Defender,
and Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jason M. Miller, Assistant
Attorney General, Tampa, for Appellee.


ALTENBERND, Judge.

              Deon Gowins appeals the denial of his motion filed under Florida Rule of

Criminal Procedure 3.800(a), challenging his life sentences for first-degree murder and

robbery with a firearm. These offenses were allegedly committed in 1998 when Mr.

Gowins was seventeen years old. The postconviction court properly denied this motion
under the law of this district at the time the motion was filed. This court stayed this

appeal pending the outcome of several cases in the Supreme Court of Florida that

concerned issues related to juvenile life sentences. That court has now addressed

those issues. See Falcon v. State, 40 Fla. L. Weekly S151 (Fla. Mar. 19, 2015);

Horsley v. State, 40 Fla. L. Weekly S155 (Fla. Mar. 19, 2015); see also Gridine v. State,

40 Fla. L. Weekly S149 (Fla. Mar. 19, 2015); Henry v. State, 40 Fla. L. Weekly S147

(Fla. Mar. 19, 2015). It appears that Mr. Gowins may be entitled to relief under these

cases. Accordingly, we lift our stay in this case, reverse the order on appeal, and

remand for further proceedings in accordance with the recent cases.

              Reversed and remanded.




CASANUEVA and SLEET, JJ., Concur.




                                            -2-